Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending Application No. 15/826,736. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that 
Claims 1-20 of co-pending patent application # 15/826,736 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “generating a first filtered dataset including one or more orders received from one or more users, wherein each order of the one or more orders is filtered by a time threshold, wherein the one or more orders include geographic data items including geohashed coordinate values indicating locations of respective merchants associated with the one 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processors”, and “memory” nothing in the claim element precludes the steps from practically being performed in the mind under mental processes (human using pen and paper). For example, “generating”, “generating”, “receiving”, “determining” and “transmitting” in the context of this claim encompasses the user to manually determine a time for an item to be ready, determining the time it takes to deliver the item, determining options for delivery and presenting the best solution to the user. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite five additional elements- a “processor”, “a memory device” 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 10 and 19 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-9, 11-18 and 20, further describe the identified abstract idea. In addition, the limitations of claims 2-6, 8-9, 11-15, 17-18 and 20 define how the delivery routes are picked and determined which further describes the abstract idea. The generic computer component of claims 7 and 16 (neural network) perform routine and conventional function that is not significantly more that the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-6, 8-10, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frehn (U.S. Patent Application Publication No. 2017/0024789) in view of Reiss (U.S. Patent No. 9,639,908).

As to claims 1, 10 and 19, Frehn teaches a method, a system and a non-transitory computer readable medium comprising:
generating a first filtered dataset including one or more orders received from one or more user devices, (para 23, show that the system receives a user’s food order)
wherein the one or more orders include geographic data items including geohashed coordinate values indicating locations of respective merchants associated with the one or more orders;(para 25 and 29, show that the system determines multiple food preparation apparatus locations with respect to the geospatial location (i.e. geohashed coordinates) of the users)
generating a second filtered dataset corresponding to a plurality of available couriers;(para 30, show that the system determines that a vehicle is within a threshold range)
receiving geographic data items from the courier devices corresponding to the plurality of available couriers, the geographic data items including geohashed coordinate values indicating locations of the courier devices;(para 30 and 25 show that the location of the users are received by using geospatial coordinates (i.e. geohashed coordinates))
determining preferred pairings between respective orders from the first filtered dataset and respective available couriers from the second filtered dataset using predetermined 
for a first preferred pairing, transmitting a pairing notification to the respective courier device associated with the available courier that corresponds to the first preferred pairing, wherein the pairing notification includes information about the order corresponding to the first preferred pairing.(para 36, the ordering platform sends a request to the delivery driver that includes information regarding the order placed) 
Frehn does not teach:
wherein each available courier in the second filtered dataset is filtered by an active status threshold corresponding to a login message received from a courier device associated with the available courier;
However, Reiss teaches:
wherein each available courier in the second filtered dataset is filtered by an active status threshold corresponding to a login message received from a courier device associated with the available courier; (col 7 lines 50-53 and col 8 line 62-col 9 line 15, show that the courier sends a confirmation/acceptance message to the system)
It would have been obvious to one having skill in the art at the effective filling date of the invention to receive a confirmation from the courier in Frehn as taught by Reiss. Motivation to do so comes from the knowledge taught by Reiss that doing so would not allow the delivery of items with a degraded quality. (col. 2 lines 59-67)
As to claims 3 and 12, Frehn in view of Reiss teach all the limitations of claims 1 and 10 as discussed above. 
Frehn does not teach:

However, Reiss teaches:
wherein the time threshold corresponds to a predicted time interval to the completion of preparation of the order by the respective merchant. (col 5-6 lines 64-5 and col 13 lines 37-42, show that the system determines when the food will be ready)
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine the time threshold for delivery in Frehn as taught by Reiss. Motivation to do so comes from the knowledge taught by Reiss that doing so would not allow the delivery of items with a degraded quality. (col. 2 lines 59-67)It would have been obvious to one having skill in the art at t
As to claims 4 and 13, Frehn in view of Reiss teach all the limitations of claims 1 and 10 as discussed above. 
Frehn does not teach:
wherein each order of the one or more orders in the first filtered dataset are further filtered by a confirmation milestone corresponding to a confirmation message received from a merchant device corresponding to a merchant associated with the order.
However, Reiss teaches:
wherein each order of the one or more orders in the first filtered dataset are further filtered by a confirmation milestone corresponding to a confirmation message received from a merchant device corresponding to a merchant associated with the order. (col 15 lines 27-31)
It would have been obvious to one having skill in the art at the effective filling date of the invention to send confirmations in Frehn as taught by Reiss. Motivation to do 
As to claim 5 and 14, Frehn in view of Reiss teach all the limitations of claims 1 and 10, as discussed above. 
Frehn further teaches:
generating a route associated with the first preferred pairing; (para 30)
Frehn does not teach:
wherein the pairing notification is transmitted only if a projected time value for the associated route is greater than or equal to an expected preparation time value associated with the order corresponding to the first preferred pairing; and wherein if the projected time value for the associated route is not greater than or equal to the expected preparation time value, the order and the available courier corresponding to the first preferred pairing are marked for reconsideration in generating a subsequent set of preferred pairings.
However, Reiss teaches:
wherein the pairing notification is transmitted only if a projected time value for the associated route is greater than or equal to an expected preparation time value associated with the order corresponding to the first preferred pairing; (col 13 lines 37-42)
wherein if the projected time value for the associated route is not greater than or equal to the expected preparation time value, the order and the available courier corresponding to the first preferred pairing are marked for reconsideration in generating a subsequent set of preferred pairings.(col 13 lines 37-42)

As to claims 6 and 15, Frehn in view of Reiss teach all the limitations of claims 5 and 14 as discussed above. 
Frehn does not teach:
wherein the projected time value for a route corresponds to an estimated time that the courier corresponding to the route will arrive at a respective merchant, and wherein the expected preparation time value for an order corresponds to an estimated time of completion of preparation of the order by a respective merchant.
However, Reiss teaches:
wherein the projected time value for a route corresponds to an estimated time that the courier corresponding to the route will arrive at a respective merchant, and wherein the expected preparation time value for an order corresponds to an estimated time of completion of preparation of the order by a respective merchant. (col 13 lines 37-42)
 It would have been obvious to one having skill in the art at the effective filling date of the invention to determine the time threshold for delivery in Frehn as taught by Reiss. Motivation to do so comes from the knowledge taught by Reiss that doing so would not allow the delivery of items with a degraded quality. (col. 2 lines 59-67)It would have been obvious to one having skill in the art at t
As to claims 8 and 17, Frehn in view of Reiss teach all the limitations of claims 1 and 10 as discussed above. 
Frehn further teaches:

Frehn does not teach:
wherein infeasible pairings are determined using predetermined factors including one or more of the following: transportation mode, vehicle type, vehicle size, order size, and type of food.
However, Reiss teaches:
wherein infeasible pairings are determined using predetermined factors including one or more of the following: transportation mode, vehicle type, vehicle size, order size, and type of food. (col 16 lines 18-36)
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine the type of food in Frehn as taught by Reiss. Motivation to do so comes from the knowledge taught by Reiss that doing so would not allow the delivery of items with a degraded quality. (col. 2 lines 59-67)
As to claims 9 and 18, Frehn in view of Reiss teach all the limitations of claims 1, 10 and 19 as discussed above.
Frehn further teaches:
wherein the available couriers in the second filtered dataset are determined by expanding or contracting an active region defined by the geohashed coordinate values to maintain a predetermined ratio of the plurality of available couriers to the one or more orders of the first dataset within the active region.
However, Reiss teaches:

It would have been obvious to one having skill in the art at the effective filling date of the invention to determine the capability of the courier for delivery in Frehn as taught by Reiss. Motivation to do so comes from the knowledge taught by Reiss that doing so would not allow the delivery of items with a degraded quality. (col. 2 lines 59-67)

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frehn (U.S. Patent Application Publication No. 2017/0024789) in view of Reiss (U.S. Patent No. 9,639,908), further in view of Chan (U.S. Patent Application Publication No. 2015/0019354).

As to claims 7 and 16, Frehn in view of Reiss teach all the limitations of claims 5 and 14 as discussed above. 
Frehn does not teach:
inputting the first filtered dataset and the second filtered dataset to automatically predict projected time values and expected time values using weighted parameters including: vehicle type, vehicle size, order size, and type of food.

inputting the first filtered dataset and the second filtered dataset to automatically predict projected time values and expected time values using weighted parameters including: vehicle type, vehicle size, order size, and type of food. (col 16 lines 18-35)
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine the type of food in Frehn as taught by Reiss. Motivation to do so comes from the knowledge taught by Reiss that doing so would not allow the delivery of items with a degraded quality. (col. 2 lines 59-67)
Frehn and Reiss do not teach:
inputting the first and second filtered dataset into a trained neural network
However, Chan teaches:
inputting the first and second filtered dataset into a trained neural network (para 20)
It would have been obvious to one having skill in the art at the effective filling date of the invention to use a neural network for a dataset in Frehn in view of Reiss as taught by Chan. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system access a wide range of parameters and data requirement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628